Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10   in the reply filed on 1/19/22 is acknowledged.  The traversal is on the ground(s) that “The claims of the present invention would appear to be part of an overlapping search area”.  This is not found persuasive because claims 1-10 recite “second resolution, lower than the first resolution” and “the second resolution is 8 times smaller than the first resolution”, but claims  11-20 recite “generating the super-resolution image … wherein the second resolution is larger than the first resolution”.  Those technical features  appear completely different and would require different search strategies.

The requirement is still deemed proper and is therefore made FINAL.


DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Munck(US 20140118524) in view of Sirat ( US 20170336326)  and Humblot ( “Super-Resolution Using Hidden Markov Model and Bayesian Detection Estimation Framework”, cited from IDS).


receiving  a first image having a first resolution, which is indicative of a distribution of fluorophores( [0036], The biological sample 20 may be labeled with … , a fluorophore, a fluorescent dye) ; 
generating a plurality of second images , having the first resolution, based on the first image ( [0045], a time series of images of the labeled biological sample 20 is created) ; 

Munck does not expressly teach 
applying a Markov model to the fluorophores to indicate an emission state of the fluorophores; 
generating a plurality of second images , having the first resolution, based on the Markov model;
adding  DC background to the plurality of second images  to generate a plurality of third images, having the first resolution; 
However,  Sirat teaches 
applying a Markov model to the fluorophores to indicate an emission state of the fluorophore( [0473]-[0474], the average of the law a posteriori (and not its point of maximal value) produces low dependency on the number of emitters used… estimation of the average a posteriori by means of an algorithm of Monte-Carlo Markov Chain type) ; 
generating a plurality of second images , having the first resolution, based on the Markov model ( [475], the distribution of a posteriori is calculated on all  of the possible images );
adding  DC background to the plurality of second images  to generate a plurality of third images, having the first resolution ( B in equation (10); [0478]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munck and Sirat, by substituting the time-series 

Munck in view of Sirat does not expressly teach 
downsampling the plurality of third images  to obtain a plurality of fourth images, 
and generating  a time-series, low-resolution images  by adding noise to the plurality of fourth images, 
wherein the time-series, low-resolution images  have the second resolution.

However, Humbolt teaches 
Downsampling ( D in equation (1)) the plurality of third images( f in equation (1)) to obtain a plurality of fourth images ( gi in equation (1)), 
and generating  a time-series, low-resolution images  ( gi in equation (1))  by adding noise to the plurality of fourth images ( [Symbol font/0xCE]i, in equation (1))
wherein the time-series, low-resolution images  have the second resolution (gi  ...represent the M LR images) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munck and Sirat with that of  Humbolt, by substituting Sirat’s  posteriori analysis method with the priori model taught by Humbolt, with motivation to “gives the possibility to estimate jointly the HR image, the classification labels which can be used as a segmentation result and also the parameters of the a priori, and the noise model which results in a totally unsupervised HR image estimation and segmentation” ( Humbolt, page 2, left column).




Regarding claim 3, Munck in view of Sirat and Humbolt teaches the method of Claim 2, wherein the experimentally calibrated parameters describe a fluorescent protein ( Since Munck in view of Sirat and Humbolt is teaching fluorescent images, the parameters in Table 1-3 are about fluorescent emitters) .

Regarding claim 4, Munck in view of Sirat and Humbolt teaches the method of Claim 3, wherein a first parameter of the experimentally calibrated parameters is a switching probability between two of three possible states ( Humbolt, Figure 4; page 8, right column, image using 2 labels only).

Regarding claim 5, Munck in view of Sirat and Humbolt teaches the method of Claim 4, wherein the switching probabilities between the three possible states are known (Humbolt, page 8, right column, evaluation criteria using the difference image Δ between our reference HR image f0 and any HR image                
                     
                    ˆ
                    f
                     
                
            reconstructed from our noisy LR images gi.)

Regarding claim 6, Munck in view of Sirat and Humbolt teaches the method of Claim 3, wherein a second parameter of the experimentally calibrated parameters is a point spread function of a fluorophore(Humbolt, page 8, right column, standard deviation of the difference image Δ(                
                    ˆ
                    f
                
            ,f0): Δmean and ΔSD)

Regarding claim 7, Munck in view of Sirat and Humbolt teaches the method of Claim 1.

However, Humbolt teaches “a super-resolution factor of d = 4” ( page 10, right column), and inherently  two resolution can only differ by an integer amount or a fraction amount. 
Therefore, it would have been obvious to try, by one of ordinary skill before the effective filing date of claimed invention to try a different integer as the factor. since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Claims 8-10 recite the device for the system of claim 1-7.  Since Munck also teaches a device (Fig. 5), claims 8-10 are also rejected.



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661